DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, depicted in figures 11, and 18, 20-21, 23
Species II, depicted in figures 12-13
The species are independent or distinct because species I depicts the spacing elements positioned within an interior cavity of the rail, and species II depicts the spacing elements coupled between adjacent pleats of the cellular drapes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-9, 11-13, and 19-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jason Jennings on 03/31/2021 a provisional election was made without traverse to prosecute the invention of species II, claims 16-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10, and 14-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Claim Objections
Claims 11 and 18 are objected to because of the following informalities:
On line 19 of claim 11 and line 1 of claim 18, the phrase “plurality spacers” should read “plurality of spacers”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cech (US Patent 7942184) in view of Toti (US Patent 5927367), hereinafter referred to as Toti ‘367.
Regarding claim 1, Cech teaches (figures 1 and 12) a covering assembly (100) for an architectural structure, said covering assembly comprising:
a vertical cellular drape (102) extending in a vertical direction between a top end and a bottom end and in a lateral direction between a first lateral end (left side) and a second lateral end (right side), said cellular drape being movable in the lateral direction (column 5, lines 4-6) between an extended position and a retracted position (column 1 lines 29-35), said cellular drape including a front drape panel (see modified fig. 1 below) defining a front face of said cellular drape and a rear drape panel (modified fig. 1) defining a rear face of said cellular drape opposite said front face, said front and rear faces being spaced apart from each other in a cross-wise direction (modified fig. 1), said front and rear drape panels defining interleaved pleats between said front and rear faces of said cellular drape (modified fig. 1);

a rail (108) extending in the lateral direction between a first end (left side) and a second end (right side), said rail defining a mounting slot (122) extending laterally between said first and second ends of said rail;
and a plurality of carrier assemblies (114, column 5, lines 18-21) configured to be coupled between said rail (108) and said cellular drape (102), each carrier assembly of said plurality of carrier assemblies including a respective carrier (120) slidably mounted within said mounting slot (dictionary.com defines “to slide” as follows: verb (used without object): to move along in continuous contact with a smooth or slippery surface. The wheels of the carrier are in constant contact with the smooth surface of the track, thus it is slidably mounted with the mounting slot.) of said rail (108). 
Cech does not teach the carriers of said plurality of carrier assemblies configured to be moved into abutting engagement with one another when said cellular drape is moved to the retracted position to form an assembly stack; wherein: said cellular drape defines a lateral width when said cellular drape is moved to the retracted position; and a lateral dimension associated with said plurality of carrier assemblies is selected to minimize the lateral width of said cellular drape when said carriers are moved into abutting engagement with one another.  

    PNG
    media_image1.png
    468
    596
    media_image1.png
    Greyscale

Toti ‘367 teaches (figures 2 and 9) a track and carrier system for window blinds, with a plurality of carriers (10) configured to be moved into abutting engagement with one another when a blind is moved to the retracted position to form an assembly stack (figure 9, column 6, lines 23-25); wherein:
said blind defines a lateral width when said blind is moved to the retracted position (figure 9 shows a lateral width from the left side of the far left carrier to the right side of the far right carrier);
and a lateral dimension associated with said plurality of carrier assemblies is selected to minimize the lateral width of said blind when said carriers are moved into abutting engagement with one another (because the close packing arrangement in figure 9 is shown, it has inherently been selected by the inventor, and consequentially it teaches the minimization of the lateral width of the drape when opened all the way.).  
It would have been obvious to one of ordinary skill in the art at the time to modify Cech to incorporate the teachings of Toti ‘367 by having the plurality of carriers of Cech be configured to move 
Regarding claim 4, Cech as modified with Toti ‘367 above, Cech teaches (figures 1 and 12) that said carriers (120) of said plurality of carrier assemblies (114) comprise a plurality of intermediate carriers (118) configured to be coupled to said cellular drape at spaced apart locations in the lateral direction between said first and second lateral ends (column 5, lines 18-21) of said cellular drape and an end carrier (106) configured to be coupled to said cellular drape adjacent to one of said first lateral end or said second lateral end (column 4 lines 18-21).  
Regarding claim 5, Cech as modified with Toti ‘367 above, Toti ‘367 teaches (figures 2 and 9) that a lateral dimension (the width of all the carriers when in the assembly stack) comprises a lateral thickness (width) of each of said intermediate carriers (figure 12).
Regarding claim 6, Cech as modified with Toti ‘367 above, Toti ‘367 teaches (fig. 24) a lateral dimension (the width of each of the carriers (10) as shown in figure 23) further comprises a lateral spacing width associated with an end carrier (10 on the end in figure 24 is the end carrier); and the lateral spacing width is defined between an end face of said end carrier configured to abut against an adjacent intermediate carrier when said cellular drape is moved to the retracted position and a location at which said cellular drape is coupled to said end carrier (see modified figure 23 below).

    PNG
    media_image2.png
    374
    566
    media_image2.png
    Greyscale

Regarding claim 7, Cech as modified with Toti ‘367 above, Toti ‘367 teaches (figure 23) that the lateral spacing width associated with said end carrier is substantially equal to the lateral thickness of each of said intermediate carriers (see modified figure 23 above).  
Regarding claim 8, Cech as modified with Toti ‘367 above, Cech teaches (figures 1 and 12) that the carrier assemblies (114) comprises a drape connector (116) coupled between said cellular drape (102) and said respective carrier (120) of said carrier assembly; and
said drape connector (116) is configured to freely pivot relative to said respective carrier about a vertical pivot axis as said cellular drape is being moved between the extended and retracted positions (column 8 lines 56-60).  
Regarding claim 9, modified Cech does not teach that the mounting system further comprises a plurality of spacers installed relative to one of said rail or said cellular drape; each spacer extends lengthwise between a first end and a second end and defines a spacer length between said first and second ends; and said spacer length is selected to set a maximum peak-to-peak distance defined 
Toti ‘367 teaches (figures 7-8) a track and carrier system for window blinds with a plurality of spacers (60) installed relative to a rail (3);
each spacer extends lengthwise between a first end (left side) and a second end (right side) and defines a spacer length between said first and second ends; and
said spacer length is selected to set a maximum peak-to-peak distance defined between adjacent front pleats or adjacent rear pleats of said interleaved pleats when said cellular drape is moved to the extended position (column 5, lines 19-24).  
It would have been obvious to one of ordinary skill in the art at the time to further modify modified Cech to incorporate the teachings of Toti ‘367, by including a plurality of spacers installed relative to a rail, with a spacer length that is selected to set a maximum peak-to-peak distance defined between adjacent front pleats or adjacent rear pleats of said interleaved pleats when said cellular drape is moved to the extended position. This alteration provides the predictable and expected results of finer control between how far apart the carrier can get when the blind is closed, reducing pull and wear on the drapery improving durability.
Regarding claim 11, Cech teaches (figures 1 and 12) a covering assembly (100) for an architectural structure, said covering assembly comprising:
a vertical cellular drape (102) extending in a vertical direction between a top end and a bottom end and in a lateral direction between a first lateral end (left side) and a second lateral end (right side), said cellular drape being movable in the lateral direction (column 5, lines 4-6) between an extended position and a retracted position (column 1 lines 29-35), said cellular drape including a front drape panel 
and a mounting system (110) configured to support said cellular drape relative to an architectural structure (figure 1), said mounting system comprising:
a rail (108) extending in the lateral direction between a first end (left side) and a second end (right side), said rail defining a mounting slot (122) extending laterally between said first and second ends of said rail;
a plurality of carrier assemblies (114, column 5, lines 18-21) configured to be coupled between said rail (108) and said cellular drape (102), each carrier assembly of said plurality of carrier assemblies including a carrier mounted (120) within said mounting slot (122) of said rail (108). 
Cech does not teach that the mounting system further comprises a plurality of spacers installed relative to one of said rail or said cellular drape; each spacer extends lengthwise between a first end and a second end and defines a spacer length between said first and second ends; and said spacer length is selected to set a maximum peak-to-peak distance defined between adjacent front pleats or adjacent rear pleats of said interleaved pleats when said cellular drape is moved to the extended position.  
Toti ‘367 teaches (figures 7-8) a track and carrier system for window blinds with a plurality of spacers (60) installed relative to a rail (3);
each spacer extends lengthwise between a first end (left side) and a second end (right side) and defines a spacer length between said first and second ends; and

It would have been obvious to one of ordinary skill in the art at the time to modify Cech to incorporate the teachings of Toti ‘367, by including a plurality of spacers installed relative to a rail, with a spacer length that is selected to set a maximum peak-to-peak distance defined between adjacent front pleats or adjacent rear pleats of said interleaved pleats when said cellular drape is moved to the extended position. This alteration provides the predictable and expected results of finer control between how far apart the carrier can get when the blind is closed, reducing pull and wear on the drapery improving durability.
Regarding claim 16, Cech modified by Toti ‘367 above, Toti ‘367 teaches (figure 2) that each spacer (60) is coupled between said adjacent pleats (pleats shown in figure 2, halfway between two pleats is the carrier where the spacer is attached) of said interleaved pleats of said cellular drape (8). 
Regarding claim 19, modified Cech does not teach the plurality of carriers configured to be moved into abutting engagement with one another when a blind is moved to the retracted position to form an assembly stack; said blind defines a lateral width when said blind is moved to the retracted position; and a lateral dimension associated with said plurality of carrier assemblies is selected to minimize the lateral width of said blind when said carriers are moved into abutting engagement with one another.
Toti ‘367 teaches (figures 1 and 9): a track and carrier system for window blinds, with a plurality of carriers (10) configured to be moved into abutting engagement with one another when a blind is moved to the retracted position to form an assembly stack (figure 9, column 6, lines 23-25);

and a lateral dimension associated with said plurality of carrier assemblies is selected to minimize the lateral width of said blind when said carriers are moved into abutting engagement with one another (because the close packing arrangement in figure 9 is shown, it has inherently been selected by the inventor, and consequentially it teaches the minimization of the lateral width of the drape when opened all the way.).  
It would have been obvious to one of ordinary skill in the art at the time to further modify modified Cech to incorporate the teachings of Toti ‘367 by having the plurality of carriers of Cech be configured to move into abutting engagement with one another when the drape is moved to the retracted position, with the blind then defining a lateral width, and a lateral dimension associated with the plurality of carriers being selected to minimize the lateral width of the assembly. These alteration provides the predictable and expected results of the drape and carriers when opened all the way taking up as little lateral space as possible in order to block as little of the window as possible.
Regarding claim 20, Cech modified by Toti ‘367 above, Cech teaches (figures 1 and 12) that said carriers (120) of said plurality of carrier assemblies (114) comprise a plurality of intermediate carriers (118) configured to be coupled to said cellular drape at spaced apart locations in the lateral direction between said first and second lateral ends (column 5, lines 18-21) of said cellular drape and an end carrier (106) configured to be coupled to said cellular drape adjacent to one of said first lateral end or said second lateral end (column 4 lines 18-21). 
Cech does not teach that the lateral dimension comprises a lateral thickness of each of said intermediate carriers and a lateral spacing width associated with said end carrier; and the lateral spacing width is defined between an end face of said end carrier configured to abut against an adjacent 
Toti ‘367 teaches (figures 2 and 9) that a lateral dimension (the width of all the carriers when in the assembly stack) comprises a lateral thickness (width) of each of said intermediate carriers (figure 12) and a lateral dimension (the width of each of the carriers (10) as shown in figure 23) further comprises a lateral spacing width associated with an end carrier (10 on the end in figure 24 is the end carrier); and the lateral spacing width is defined between an end face of said end carrier configured to abut against an adjacent intermediate carrier when said cellular drape is moved to the retracted position and a location at which said cellular drape is coupled to said end carrier (see modified figure 23 above).
It would have been obvious to one of ordinary skill in the art at the time to further modify Cech to incorporate the teachings of Toti ‘367 by having the lateral dimension comprise a lateral thickness of each of said intermediate carriers and a lateral spacing width associated with said end carrier; and the lateral spacing width is defined between an end face of said end carrier configured to abut against an adjacent intermediate carrier when said cellular drape is moved to the retracted position and a location at which said cellular drape is coupled to said end carrier. This alteration provides the predictable and expected result of helping to quantify the distance, thus allowing it to be easily reduced to take up as little space as possible, minimizing blockage of the opening.
Claims 2-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cech (US Patent 7942184) in view of Toti ‘367 (US Patent 5927367), and further in view of Judkins (US PG Pub 20130180670).
Regarding claim 2, modified Cech teaches all aspects of the invention as found in claim 1. Cech also teaches said interleaved pleats comprise front and rear pleats spaced apart across said front and rear faces, respectively, of said cellular drape (see modified figure 1). Modified Cech does not teach that 
Judkins teaches (figures 3, and 6-7) a vertical cellular drape (1) with front and rear pleats (see modified figure 7 below) provided in an alternating arrangement between said first and second lateral ends of said cellular drape (see modified figure 7 below) such that said cellular drape is configured to collapse into an accordion-style configuration when moved to the retracted position (figure 6).
It would have been obvious to one of ordinary skill in the art at the time to further modify modified Cech to incorporate the teachings of Judkins by providing front and rear pleats in an alternating arrangement between first and second lateral ends of the cellular drape such that the drape is configured to collapse into an accordion-style configuration. This alteration provides the predictable and expected result of a simple means of maximizing the ability of the drape to fold up while the blind is in an open configuration.    
Regarding claim 3, modified Cech teaches all aspects of the invention as found in claim 2. Cech also teaches (figures 3, and 6-7) that the front pleats (see modified figure 7 above) comprise alternating front pleat peaks and front pleat valleys across said front face of said cellular drape (see modified figure 7 above);
said rear pleats comprise alternating rear pleat peaks and rear pleat valleys across said rear face of said cellular drape (modified figure 7);
and when said cellular drape is moved to the extended position, each of said front pleat peaks is substantially aligned with a corresponding rear pleat valley in the cross- wise direction of said covering assembly and each of said rear pleat peaks is substantially aligned with a corresponding front pleat 
Regarding claim 12, modified Cech teaches all aspects of the invention of claim 11. Cech also teaches said interleaved pleats comprise front and rear pleats spaced apart across said front and rear faces, respectively, of said cellular drape (see modified figure 1). Modified Cech does not teach that the front and rear pleats are provided in an alternating arrangement between said first and second lateral ends of said cellular drape such that said cellular drape is configured to collapse into an accordion-style configuration when moved to the retracted position.  
Judkins teaches (figures 3, and 6-7) a vertical cellular drape (1) with front and rear pleats (see modified figure 7 below) provided in an alternating arrangement between said first and second lateral ends of said cellular drape (see modified figure 7 below) such that said cellular drape is configured to collapse into an accordion-style configuration when moved to the retracted position (figure 6).
It would have been obvious to one of ordinary skill in the art at the time to further modify modified Cech to incorporate the teachings of Judkins by providing front and rear pleats in an alternating arrangement between first and second lateral ends of the cellular drape such that the drape is configured to collapse into an accordion-style configuration. This alteration provides the predictable and expected result of a simple means of maximizing the ability of the drape to fold up while the blind is in an open configuration.    
Regarding claim 13, modified Cech teaches all aspects of the invention as found in claim 12. Cech also teaches (figures 3, and 6-7) that the front pleats (see modified figure 7 above) comprise alternating front pleat peaks and front pleat valleys across said front face of said cellular drape (see modified figure 7 above);

and when said cellular drape is moved to the extended position, each of said front pleat peaks is substantially aligned with a corresponding rear pleat valley in the cross- wise direction of said covering assembly and each of said rear pleat peaks is substantially aligned with a corresponding front pleat valley in the cross-wise direction of said covering assembly (modified figure 7 shows that the peaks and valleys are aligned at least “substantially”).  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cech (US Patent 7942184) in view of Toti ‘367 (US Patent 5927367), and further in view of Toti (Us Patent 6152205), hereinafter referred to as Toti ‘205.
Regarding claim 17, modified Cech teaches all aspects of the claimed invention as applied to claim 16. Cech also teaches that adjacent pair of pleats comprises adjacent rear pleats of a plurality of rear pleats of said interleaved pleats (figure 1). Modified Cech does not teach that said plurality of spacers are positioned along said rear face of said cellular drape.  
Toti ‘205 teaches (figure 80) a pleated blind with spacers (316 and 318) positioned along a rear face of a cellular drape (figure 80).It would have been obvious to one of ordinary skill in the art at the time to further modify modified Cech to have the plurality of spacer positioned along a rear face of the cellular drape. This alteration provides the predictable and expected result of easy access to the spacers in case any adjustment or repair is needed to them.
Regarding claim 18, modified Cech teaches all aspects of the claimed invention according to claim 17. Cech as modified with Toti ‘367 and Toti ‘205 above, Toti ‘205 teaches (figure 80) spacers that are coupled across a plurality of pleats along said top end of said cellular drape (figure 80).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634